Citation Nr: 0506512	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-22 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for 
myositis of the cervical spine.  

2.	Entitlement to a rating in excess of 10 percent for 
traumatic epicondylitis of the right elbow.  

3.	Entitlement to a rating in excess of 10 percent for ulnar 
nerve entrapment at the elbow.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
October 1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for the disabilities at issue.  The propriety of the initial 
ratings is at issue.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

It is noted that in March 2002 the Board remanded the issues 
currently on appeal because the veteran had submitted a valid 
notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 
(1999).  A statement of the case was issued and the veteran 
submitted his substantive appeal in a timely manner.  


FINDINGS OF FACT

1.	Prior to September 2003, the veteran's cervical spine 
myositis was manifested by pain and limitation of motion that 
were productive of no more than moderate impairment.  

2.	In March 2004, the veteran's cervical myositis was 
manifested by muscle spasm, pain and limitation of motion 
with flexion limited to less than 15 degrees.  

3.	Epicondylitis of the right elbow is manifested by pain 
that slightly limits function of the elbow.  

4.	The veteran's right ulnar nerve paralysis is productive of 
no more than mild incomplete paralysis.  




CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for 
myositis of the cervical spine were not met under the rating 
criteria in effect prior to September 26, 2003.  .  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002).  

2.	The criteria for a rating of 30 percent for myositis of 
the cervical spine have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).  

3.	The criteria for a rating in excess of 10 percent for 
epicondylitis of the right elbow have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5024 (2004).  

4.	The criteria for a rating in excess of 10 percent for 
right ulnar nerve neuropathy have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002), eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The Board finds that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in November 2002 and in August 
2003 that provided notification of the information and 
medical evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence that he believed pertained to the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran has appealed the initial ratings assigned for his 
cervical spine disorder and the two disorders, orthopedic and 
neurologic, that are residuals of a right elbow injury.  At 
the time the RO established service connection for these 
disorders, the effective dates assigned were in October 1990.  
During the course of the claim the regulations applicable to 
the evaluation of cervical spine disability were changed.  In 
such cases, the old law is applied prior to the effective 
date of the new, after which, the new law is applied.  
VAOPGCPREC 7-2003, Karnas v. Derwinski, 1 Vet. App. 308 
(1991), overruled in part by Kuzma v. Principi, 341 F.3rd 
1327 (Fed. Cir. 2003).  

An examination was conducted by VA in March 1991.  At that 
time it was noted that the veteran was right-handed.  It was 
noted that the veteran had been involved in a motor vehicle 
accident in 1989 and had sustained injuries of the right 
elbow, forearm, and hand.  He had been left with residual 
pain.  Examination showed normal range of motion of the 
cervical spine.  There was no evidence of tenderness or 
effusion of the right elbow, forearm, or hand.  There was 
normal range of motion of the wrists and fingers.  The 
pertinent diagnoses were arthralgia of the right elbow and 
pain in the right hand.  No diagnosis regarding a cervical 
spine disorder was made.  

An examination was conducted by VA in January 1997.  At that 
time, the veteran had subjective complaints of pain in the 
neck and low back.  He had right arm radiation, with 
numbness, and had numbness in his right foot associated with 
his right back pain.  Examination of the neck showed right 
and left rotation of 80 degrees, with pain.  He was able to 
flex forward 30 degrees and extend backward 40 degrees.  
There was a positive cervical compression test, with pain in 
the right side of the neck.  There were no reflex, sensory or 
motor defects, or weakness or atrophy in the upper extremity.  
The pertinent diagnosis was cervical myositis.  

An examination was conducted by VA in March 1998.  At that 
time it was reported that he had been involved in an 
automobile accident at which time he sustained injuries to 
the back, neck, right arm, and head.  It was noted that the 
record contained multiple neurologic examinations that 
evaluated ulnar nerve pathology.  The chief complaints were 
of elbow pain and numbness in the right arm, with spasm in 
the fingers.  On physical examination, there was a full range 
of motion of the elbow, with no weaknesses.  He had atrophy 
and weakness in the dorsal interosseous muscle of the right 
hand.  There was decreased sensation in a pure ulnar nerve 
distribution in the right hand.  The hand was noted to have 
full range of motion of the fingers, with flexion and 
extension.  There was no weakness in flexion or dorsiflexion 
of the wrists or flexion of the wrists.  The only pathology 
noted was interosseous atrophy and weakness secondary to the 
ulnar nerve damage.  The diagnosis was of traumatic 
epicondylitis of the right elbow with secondary ulnar nerve 
neuropathy probably entrapment of the ulnar nerve at the 
elbow.  

Examination of the veteran's neck showed that he had only 30 
degrees of right and left rotation and had flexion of 20 
degrees, with marked pain and extension of 40 degrees.  There 
was no reflex or motor deficits in the upper extremities.  
There was no atrophy or weakness.  There was increased 
sensation in the right arm from the elbow to the hand in the 
area of the ulnar neuropathy.  X-rays of the neck showed 
anterior wedging of the C5 vertebra and were otherwise 
normal.  There did not appear to be any arthritis or 
narrowing of the disc spaces.  X-ray studies of the hand and 
elbow were negative.  The diagnosis was chronic myositis of 
the cervical spine.  

An examination was conducted by VA in November 2000.  At that 
time, he complained that his neck pinched and clicked when he 
bent over.  He also stated that he became dizzy when he 
looked up and his entire right side went numb.  This included 
the entire right side of the body.  He had neck pain on 
rotation of the neck.  He stated that his pain was relieved 
by aspirin, ibuprofen and local heat.  He stated that when he 
attempted to straighten his right elbow he experienced a 
sharp pain in the joint.  He also complained of numbness and 
tingling in the ring and little fingers of the right hand, 
which extended proximally up his forearm and arm into his 
axilla.  On examination the veteran had full range of motion 
of the cervical spine.  Examination failed to reveal any 
localized tenderness about the right elbow.  There was no 
evidence of swelling.  There was full range of motion.  There 
was no tenderness over the lateral humeral epicondyle.  The 
veteran was subjectively hypesthetic in the ring and little 
fingers of the right hand.  There was no evidence of any 
muscle atrophy in the right forearm and both forearms 
measured 28.5 cm in circumference.  There was no evidence of 
any interosseous atrophy or weakness in the right hand.  The 
muscles were well maintained and there was excellent strength 
in abduction and adduction of the fingers of the right hand.  
The pertinent diagnoses were pain in the cervical spine, no 
objective findings on clinical examination, probable mild 
ulnar palsy of the right upper extremity.  It was noted that 
there was no evidence that pain, weakened movement, fatigue, 
or loss of coordination caused the veteran any restriction of 
motion in the cervical area or in the right upper extremity.  

A neurologic examination was conducted by VA in October 2003.  
At that time, the veteran stated that he had pain in his 
right elbow that radiated both proximally and distally.  He 
carried his right arm in a flexed manner that mitigated that 
pain.  He stated that his right arm was smaller than his 
left.  Examination of the right arm showed that the veteran 
carried the arm flexed at 90 degrees at the elbow and 20 
degrees at the wrist.  All of the fingers were held in 
flexion.  There was no muscle atrophy in the brachium, 
antibrachium, or intrinsic hand muscles.  The veteran 
reported increased pain in the right arm on attempts to 
extend the elbow.  Deep tendon reflexes were 2+ and 
symmetrical at the biceps, triceps, and brachioradialis in 
both arms.  There was reported decreased sensation to 
pinprick in the distribution of both the ulnar and median 
nerves in the right hand.  Testing of strength in the muscles 
of the right arm and hand was not satisfactory due to poor 
cooperation.  The final impression was no evidence of acute 
fracture or dislocation.  The disorder was considered to be 
likely factitious.  

An examination of the spine was conducted by VA in March 
2004.  At that time, marked spasm of the cervical spine was 
noted.  There was only 10 degrees of right and left rotation.  
There were no neurologic deficits.  The diagnosis was 
cervical myositis and degenerative arthritis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

It is noted that, in rating musculoskeletal disabilities, 
38 C.F.R. § 4.40 (regarding functional loss) must be 
considered apart from and in addition to the appropriate 
Diagnostic Codes in the VA Schedule for Rating Disabilities.  
See DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  
The Board, in its review of the ratings that have been 
assigned for the veteran's joint disorders, has taken the 
veteran's complaints of pain into consideration, where 
appropriate.  

For slight limitation of motion of the cervical spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 30 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5290 (effective prior to September 2003).  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  See 68 Fed. Reg. 
51456-51457 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

Examinations prior to the effective date of the new 
regulations regarding limitation of motion of the cervical 
spine provide that, for a rating in excess of the currently 
assigned 20 percent, severe limitation of motion must be 
demonstrated.  The examination in 1991 showed normal range of 
motion of the cervical spine.  The examination in 1997 showed 
some limitation of motion, particularly the range of only 30 
degrees of forward flexion, but with rotation to 80 degrees 
in each direction and backward extension to 40 degrees, the 
impairment may not be characterized as severe.  On 
examination in 1998, his disability had increased from that 
previously shown, but not to the extent that severe 
disability had been demonstrated, particularly with the 
normal range of motion of the spine shown on examination in 
November 2000.  Therefore, there is no indication of symptoms 
that would meet the criteria for a rating in excess of 20 
percent for the cervical spine disorder prior to the change 
in criteria that occurred in September 2003.  

Regulations that were established effective in September 2003 
require forward flexion limited to 15 degrees for the 
criteria for a 30 percent evaluation to be assigned.  The 
examination that took place in March 2004 showed only motion 
in the cervical spine of 10 degree rotation.  While not 
specifically stated, the Board is of the opinion that the 
veteran was not able to forward flex his cervical spine due 
to the extreme muscle spasm that was demonstrated.  As such, 
resolving all reasonable doubt in the veteran's favor, a 30 
percent rating is warranted for the cervical spine disorder 
under the revised criteria.  38 C.F.R. § 4.7.  

The veteran was service connected for epicondylitis of the 
right elbow and for neurologic residuals of this disorder 
that are primarily involvement of the ulnar nerve.  Each is 
evaluated as 10 percent disabling since service connection 
was established in 1990.  

The veteran's epicondylitis is rated on the basis of 
tenosynovitis, which is, in turn rated on the basis of 
limitation of motion.  38 C.F.R. § 4.71a, Code 5024.  

For limitation of flexion of the forearm of a major extremity 
to 100 degrees, a 10 percent rating is warranted; for flexion 
limited to 90 degrees, a 20 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Code 5206.  

For limitation of extension of the forearm of a major 
extremity to 60 degrees, a 10 percent evaluation is 
warranted; extension limited to 75 degrees warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Code 5207.  

The veteran's ulnar nerve disorder is evaluated on paralysis 
of the ulnar nerve.  For ulnar nerve entrapment at the elbow 
a 10 percent evaluation is warranted for mild incomplete 
paralysis; a 20 percent evaluation requires moderate 
incomplete paralysis.  38 C.F.R. § 4.124a, Code 8516.  

The veteran is shown to be right-handed, therefore, his right 
elbow is his major extremity.  Review of the medical records 
shows that in 1991 there was no tenderness or limitation of 
motion of the right arm and no symptoms were noted on 
examination in 1997.  Symptoms were noted; however, on 
evaluation in 1998 when there was a full range of motion of 
the elbow, with no weaknesses, but atrophy and weakness in 
the dorsal interosseous muscle of the right hand.  There was 
also a decreased sensation in the ulnar nerve distribution in 
the right hand.  This was considered to be a defect in the 
ulnar nerve, rather than a disability of the elbow itself.  
On examination in November 2000, no symptoms of the elbow 
were noted as were findings shown in October 2003.  In these 
circumstances, the criteria for a rating in excess of 10 
percent for either the elbow disorder or the residual 
disability of the ulnar nerve have not been met.  Elbow 
limitation of motion to the required decree is not shown and 
moderate ulnar nerve paralysis is simply not demonstrated.  
As such, the claims must be denied.  


ORDER

A rating in excess of 20 percent for myositis of the cervical 
spine, prior to regulations effective in September 2003, is 
denied.  

A rating of 30 percent for myositis of the cervical spine 
under regulations effective on September 26, 2003, is granted 
subject to the controlling regulations governing the payment 
of monetary benefits.  

A rating in excess of 10 percent for epicondylitis of the 
right elbow is denied.  

A rating in excess of 10 percent for ulnar nerve entrapment , 
a residual of epicondylitis of the right elbow, is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


